Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the details in Figs 5-16 are illegible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11 are drawn to a system comprising a processor programed to offer a plurality of bonus selections selected by a player to modify a bonus feature and a secondary feature, classified in G07F 17/3262 [Player actions which determine the course of the game, e.g. selecting a prize to be won, outcome to be achieved, game to be played].
II. Claims 12-13 are drawn to a system comprising a processor programmed to present user different bet levels and different multipliers, classified in G07F 17/3244 [Payment aspects of a gaming system, e.g. payment schemes, setting payout ratio, bonus or consolation prizes].
III. Claims 14-20 are drawn to a method for controlling an electronic gaming machine which provide multiple game control pathways with different rates for awarding a jackpot feature, classified in G07F 17/3267 [Game outcomes which determine the course of the subsequent game, e.g. double or quits, free games, higher payouts, different new games].

The inventions are independent or distinct, each from the other because:


The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such 

Inventions I and III are related as process (claims 14-20) and apparatus (claims 1-11) for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus (system) as claimed can be used to process a gaming machine without game control pathways to provide a bonus game that modifies the hit rate of a bonus feature such as a bonus symbol (i.e. wilds, scatter symbols) (instead of modifying different rates of awarding jackpot feature as required by claims 14-20).
 
Inventions II and III are related as process (claims 14-20) and apparatus (claims 12-13) for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus (system) as claimed can be used without game control pathways to play a game with a set jackpot rate. For instance, the apparatus can be an electronic poker game that offers different multiplier based on different bet levels. In addition, the process can be implemented by a gaming machine with multipliers based on a random condition.

and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

The primary class/subclass for Invention I is G07F17/3262 [Player actions which determine the course of the game, e.g. selecting a prize to be won, outcome to be achieved, game to be played]. G07F17/3262 has over 9,000 documents to review. In addition, the search strategy will be different because various type of bonus features that are selected by a player will need to be searched. This will include additional subclass search and text search for various game parameters and bonus features such as: paytable, wild, bonus, scatter, number or additional reels, bonus reel, etc.

The primary class/subclass for Invention II is G07F 17/3244 [Payment aspects of a gaming system, e.g. payment schemes, setting payout ratio, bonus or consolation prizes]. G07F 17/3244 has over 22,000 documents to review. In addition, the search strategy will be different because the search will be directed to bet/wagering amounts, levels and multipliers. This will include additional subclass search and text search on various wagering options, including secondary bets and payout schemes with 

The primary class/subclass for Invention III is G07F 17/3267 [Game outcomes which determine the course of the subsequent game, e.g. double or quits, free games, higher payouts, different new games]. G07F 17/3267 has over 12,000 documents to review. In addition, the search strategy will be different because the search will be directed game control pathways and different rates for jackpots. Additional search will be required to search operations of a gaming machine with game control pathways. Invention III would require additional search for different rates of awarding a jackpot feature, which requires additional class/subclass search in G07F17/3258 and text search.

The different search requirement and search strategy as described above would be a serious search and examination burden if restriction were not required.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jasson H Yoo whose telephone number is (571)272-5563.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASSON H YOO/Primary Examiner, Art Unit 3715